In an action by insurers for the reformation, nunc pro tunc, of an all-purpose policy of insurance, the appeal is from (1) an order of the Supreme Court, Nassau County, entered December 19, 1975, which, after a nonjury trial, dismissed the complaint, and (2) the judgment of the same court, entered thereon on January 6, 1976. Judgment and order affirmed, with one bill of costs. The evidence adduced at the trial fell far short, in strength and in credibility, of the standard of proof required to grant reformation of the contract of insurance, either on the basis of mutual mistake, or on the ground of fraud perpetrated on the insurers. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.